
	

114 HR 3521 IH: Gulf Red Snapper Data Improvement Act
U.S. House of Representatives
2015-09-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3521
		IN THE HOUSE OF REPRESENTATIVES
		
			September 16, 2015
			Mr. Jolly introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To authorize grants for data collection for use in stock assessments of red snapper and other reef
			 fish species in the Gulf of Mexico, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Gulf Red Snapper Data Improvement Act. 2.Gulf of Mexico red snapper and other reef fish species data collection grants (a)Grants authorizedThe Secretary of Commerce, acting through the National Marine Fisheries Service Southeast Regional Office, shall award competitive grants for fishery-dependent and fishery-independent data collection for use in stock assessments for red snapper and other reef fish species in the Gulf of Mexico.
 (b)Innovative approachesIn awarding grants under this section, the Secretary shall seek to improve red snapper and other reef fish species stock assessments through innovative approaches to data collection that incorporates data from cooperative peer-reviewed research involving academia, fishermen, and other fisheries sources.
 (c)Grant periodGrants under this section may be for one or more fiscal years. 3.Communication with stakeholders (a)In generalThe Secretary of Commerce shall seek to improve communications by the National Marine Fisheries Service with stakeholders regarding the Gulf of Mexico red snapper and other reef fish species stock assessment processes and outcomes of such processes.
 (b)ReportThe Secretary shall— (1)by not later than 180 days after the date of the enactment of this Act, report to Congress on actions taken under this section and the results of such actions; and
 (2)update such report every 180 days thereafter. 4.Process for using Gulf of Mexico red snapper and other reef fish species cooperative research dataThe Secretary of Commerce shall—
 (1)by not later than 180 days after the date of the enactment of this Act, develop and report to the Congress on a process for using data collected through cooperative research activities for Gulf of Mexico red snapper and other reef fish species stock assessments; and
 (2)update such report every 180 days thereafter. 5.Authorization of appropriationsThere is authorized to be appropriated to the Secretary of Commerce $10,000,000 for grants, personnel, operations, and data collection under this Act to improve Gulf of Mexico red snapper and other reef fish species stock assessments.
		
